internal_revenue_service number release date index number -------------------------------------- --------------------- ------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ------------------------------------------------------ telephone number --------------------- refer reply to cc fip b01 plr-125828-11 date date legend legend taxpayer date property event holding partnership property partnership signs l p events l p year year date date tenant date --------------------- ----------------------------- -------------------------- ---------------------------------------------------- --------------------------------------------------------------- --------------- -------------------------- ------------------------------------------------ ---------------------- ----------------------- ------- ------- -------------------------- -------------------------- ------------------------------------ --------------------------- plr-125828-11 date a b corporation dear ------------------ ------------------- ---- ---- --------------------------- this is in reply to a letter dated date in which taxpayer requests certain rulings in connection with its intent to elect to be taxed as a real_estate_investment_trust reit under of the internal_revenue_code_of_1986 as amended the code facts taxpayer is a limited_liability_company that intends to adopt the calendar_year as its tax_year and the accrual_method of accounting taxpayer intends to make an election to be treated as a reit pursuant to sec_856 effective for its initial taxable_year ending date taxpayer intends to invest primarily in office and retail real_estate properties either directly or through one or more entities that are treated as partnerships or disregarded entities for federal_income_tax purposes taxpayer will acquire an interest in the partnership that owns the land and building located at property property is at the center of event property generates income from three sources property leases interior space to traditional tenants property leases space on steel structures on the façade of the property to unrelated companies and property sells sponsorship and media rights in connection with the event taxpayer will acquire a partnership_interest in holding partnership holding partnership owns a percent limited_partnership_interest in three partnerships the property partnership signs l p and events l p property partnership owns the property holding partnership will have one limited_partner referred to as investor x investor x is unaffiliated with taxpayer taxpayer will form a subsidiary_corporation and taxpayer and subsidiary will jointly elect to treat the corporation as a taxable_reit_subsidiary under sec_856 trs trs and investor x will acquire all the limited_partnership interests in events l p from holding partnership property partnership and signs l p are parties to a license agreement dated as of date and an amendment to that license agreement dated date collectively the plr-125828-11 master license agreement pursuant to the master license agreement in exchange for specified fees the master license fees property partnership granted to signs l p among other things the exclusive right to use existing sign superstructures located on the façade and exterior of property the use rights the existing and any new sign superstructures are referred to herein as the sign superstructures property partnership owns the sign superstructures that were constructed prior to year and it has granted to signs l p the use rights with respect to those sign superstructures signs l p owns the sign superstructures that were constructed after year the sublicense agreements with advertisers pursuant to individual agreements referred to herein as sublicense agreements signs l p has granted various companies advertisers the right to place advertising signage signs on the sign superstructures in exchange for fees sublicense fees advertisers using electrically powered light-emitting diode led video screen signs also have the right under the sublicense agreements to use a small space inside the property to house computer and technical equipment which is owned and installed by advertisers at their expense events l p generates revenue by selling sponsorships media rights merchandise rights and other similar rights in connection with the event to various companies sponsors in exchange for fees sponsor fees because taxpayer does not believe sponsor fees qualify as gross_income described in sec_856 or sec_856 its partnership_interest in events l p will be held by trs the traditional leases to tenants property has two traditional office tenants pursuant to a lease between property partnership and tenant dated date lease in exchange for rent property partnership leases to tenant the interior space of property and grants tenant the right to place signs on certain sign superstructures tenant pays to property partnership a single fixed amount of rent for these rights accordingly tenant is also an advertiser and a portion of the rent it pays to property partnership is a sublicense fee the other tenant at property is events l p which pursuant to a lease dated date lease leases two floors floors events l p provides promotional efforts in promoting the event property partnership and events l p intend to renegotiate lease under the new terms of lease events l p will pay market rent property partnership will commence paying events l p a fee equal to the amount of the revised market rent that events l p will pay as compensation_for events l p promotional efforts in generating the sponsor fees plr-125828-11 in accordance with sec_856 taxpayer represents that at least of the leased space at property is leased to persons other than events l p and related parties described in sec_856 further the layout of the floors is unusual and unlike any other space at property taxpayer has no way to determine whether the space leased to events l p is comparable to any space located in the same geographic area as property as required by sec_856 therefore taxpayer represents that the rent to be paid under the revised lease will be approximately equal to the fair market rental value of the floors the signs and sign superstructures the sign superstructures consist of welded steel frames that are bolted to the façade of property each sign superstructure has been in place for at least ---- years no sign superstructure has been substantially_modified since it was constructed and taxpayer has no intention of doing so removal of a sign superstructure would be a costly and time consuming undertaking that would require the use of heavy construction equipment each sublicense agreement provides that signs l p is responsible for the maintenance of the sign superstructures the signs are attached to the sign superstructures and consist of either vinyl material or an led video screen the signs vary in size but each can be seen at a distance of several city blocks each of the led signs other than the top sign as described below is wholly owned by a particular advertiser the advertiser is solely responsible for the production installation and maintenance of its led signs neither taxpayer holding partnership property partnership signs l p nor events l p provides any services relating to the production installation or maintenance of the led signs each led sign is connected via power lines to an electrical box or outlet made available by signs l p the advertiser is responsible for the cost of the electricity each advertiser using an led sign also has the right under its sublicense agreement to use a small space inside property to house its computers which are used to program the led signs the computers fiber optic cables and power lines are owned and installed by the advertisers at their own expense each of the vinyl signs is wholly owned by a particular advertiser the vinyl signs are illuminated by spotlights attached to the sign superstructures signs l p supplies the electricity necessary to power the spotlights and replaces the lightbulbs through an independent_contractor taxpayer represents that the portion of the sublicense fee attributable to the spotlights is not more than percent of the total sublicense fee attributable to the sign superstructure and the spotlights signs l p retains independent contractors who produce and install the vinyl signs sign installation based on the advertisers’ specifications signs l p bills plr-125828-11 these costs together with a small spread to cover administrative costs to the advertisers in some cases however signs l p agrees to bear the cost_of_producing or installing a vinyl sign signs l p generally supervises and coordinates the production and installation process signs l p provides sign installation to ensure that the vinyl signs are properly produced and installed for safety purposes sign installation is also convenient for advertisers taxpayer represents that sign installation is customarily furnished rendered or arranged for by similar properties in the geographic market in which property is located neither taxpayer nor signs l p receives any income from the independent contractors that produce or install the vinyl signs in addition signs l p contracts with an independent_contractor to monitor the condition of the vinyl signs taxpayer represents that the independent contractors that produce or install the vinyl signs qualify as independent contractors under sec_856 the top sign the top sign is an led sign which measures a feet wide and b feet tall it is bolted to a sign superstructure and was constructed to remain in place on the sign superstructure indefinitely signs l p has no intention of removing the top sign and doing so would require substantial deconstruction computers housed inside property transmit programming data to the top sign via fiber optic cables and an electrical box transmits electricity to the top sign via power lines signs l p owns the top sign but does not provide any services other than the provision of electricity with respect to the top sign signs l p entered into a sublicense agreement with corporation the top sign sublicense agreement the maintenance and operation of the top sign are performed by an independent_contractor hired by corporation corporation is responsible for the cost of the electricity signs l p owns the computers fiber optic cables and power cables collectively the top sign equipment signs l p leases the top sign equipment to corporation along with the top sign under the top sign sublicense agreement signs l p granted corporation the right to advertise on the top sign the top sign rights pursuant to the top sign sublicense agreement in addition signs l p granted corporation numerous top sign event rights in exchange for the top sign rights and the top sign event rights corporation pays signs l p a single fixed fee top sign sublicense fee each month in turn signs l p pay sec_1 of the top sign sublicense fee to events l p in exchange events l p assumes signs l p ’s obligation to provide the top sign event rights taxpayer will treat the top sign event rights as noncustomary services taxpayer represents that the of the top sign sublicense fee is at least percent of events l p ’s direct_cost in providing the top sign event rights taxpayer represents the following taxpayer does not own and will not own directly or indirectly in the case of an advertiser that is a corporation ten percent or plr-125828-11 more of the total combined voting power of all classes of stock entitled to vote of such advertiser or in the case of any advertiser that is not a corporation an interest of ten percent or more in the assets or net profits of such advertiser no portion of the sublicense fees or the top sign sublicense fee depends in whole or in part on the income or profits derived by any person from the signs or sign superstructures and the portion of the top sign sublicense fee attributable to the top sign equipment is not more than percent of the total top sign sublicense fee attributable to the top sign and the top sign equipment law sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_856 and sec_1_856-3 of the income_tax regulations provide that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means plr-125828-11 with respect to any real or personal_property any amount received or accrued directly or indirectly by the real_estate_investment_trust for managing or operating such property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income subparagraph a does not take into account any amount that would be excluded from unrelated_business_taxable_income ubti under sec_512 if received by an organization described in sec_511 sec_512 provides in relevant part that rents_from_real_property are excluded from the computation of ubti sec_1_512_b_-1 provides that payments for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant sec_856 provides that a reit can provide noncustomary services without tainting the rent that it receives so long as the noncustomary services are provided through a trs of the reit or through an independent_contractor from whom the reit does not derive or receive any income sec_856 provides that the amount treated as received for any service or management or operation must not be less than percent of the direct_cost of the reit in furnishing or rendering the service or providing the management or operation sec_1_856-3 provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under the plr-125828-11 regulations real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 sec_1_856-4 provides that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the real_estate_investment_trust sec_1_856-4 provides that services provided to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings which are of a similar class are customarily provided with the service such services include the furnishing of water heat light air conditioning and telephone answering services where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of such utilities to tenants in such buildings will be considered a customary service to qualify as a service customarily furnished the service must be furnished or rendered to the tenants of the reit or primarily for the convenience or benefit of the tenant to the guests customers or subtenants of the tenant the service must be furnished through an independent_contractor from whom the trust does not derive or receive any income sec_1_856-4 provides that trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself including establishing rental terms choosing tenants entering into renewal of leases and dealing with taxes interest and insurance relating to the reit's property the trustees or directors may also make capital expenditures with respect to the reit's plr-125828-11 property and may make decisions as to repairs of the property the cost of which may be borne by the reit see also revrul_67_353 1967_2_cb_252 revrul_98_60 1998_2_cb_749 holds that the determination of whether impermissible_tenant_service_income received by a reit exceeds the one percent limitation is computed separately with respect to each property owned by the reit rather than with respect to any particular tenant revrul_75_424 1975_2_cb_269 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling further holds that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets revrul_73_425 1973_2_cb_222 considers whether a mortgage secured_by a shopping center and its total energy system is an obligation secured_by real_property a total energy system is a self-contained facility for the production of all the electricity steam or hot water and refrigeration needs of associated commercial or industrial buildings building complexes shopping centers apartment complexes and community developments the system may be permanently installed in the building attached to the building or it may be a separate structure nearby the principal components consist of electric generators powered by turbines or reciprocating engines waste heat boilers heat exchangers gas-fired boilers and cooling units in addition each facility includes fuel storage tanks control and sensor equipment electrical substations and air handling equipment for heat hot water and ventilation it also includes ducts pipes conduits wiring and other associated parts machinery and equipment the revenue_ruling holds in part that a mortgage secured_by the building and the system is a real_estate asset regardless of whether the system is housed in the building it serves or is housed in a separate structure apart from the building it serves this is because the interest in a structural_component is included with an interest held in a building or plr-125828-11 inherently_permanent_structure to which the structural_component is functionally related revrul_80_151 1980_1_cb_7 provides two examples that illustrate how the service will apply the criteria set forth in 65_tc_664 acq 1980_1_cb_1 in determining whether outdoor advertising displays are inherently permanent structures or tangible_personal_property that qualified for the now- repealed investment_tax_credit the criteria which are in the form of questions are is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances that tend to show the expected or intended length of fixation that is are there circumstances that show the property may or will have to be moved how substantial a job is removal of the property and how time-consuming is it how much damage will the property sustain upon its removal what is the manner of affixation of the property to the land analysis issue real_estate_assets the sign superstructures consist of large welded steel frames that are bolted to property they are designed and constructed to remain permanently in place there is no plan to remove any sign superstructure and removal of a sign superstructure would be a costly and time consuming undertaking in addition the top sign consists of an led video screen that measures a feet wide and b feet high it is bolted to a sign superstructure and was constructed to remain in place indefinitely there is no plan to remove the top sign and removing it would be a costly and time consuming undertaking that would require it to be dismantled piece-by-piece by outside engineers and other personnel similar to the properties or structural_components described in revrul_75_424 and revrul_73_425 that qualify as real_property for purposes of sec_856 the sign superstructures and top sign described above are inherently permanent structures the sign superstructures and top sign are structural_components of property themselves and therefore are not assets accessory to the operation of a business like the examples set forth in sec_1_856-3 accordingly based on the facts as represented by taxpayer we conclude that the sign superstructures and the top sign constitute real_property for purposes of sec_856 and sec_856 in addition because the sign superstructures and the top sign are real_property they constitute real_estate_assets for purposes of sec_856 and sec_856 issue use rights plr-125828-11 as ruled on above the sign superstructures qualify as real_estate_assets and therefore real_property under sec_1_856-3 based upon that the use rights which are granted under the master license agreement and permit signs l p to use the sign superstructures owned by property partnership constitute interests_in_real_property under sec_856 and sec_1_856-3 and therefore are real_estate_assets under sec_856 and sec_856 issue rents_from_real_property the sublicense fees and top sign sublicense fee received by signs l p are payments for the right to use space on the sign superstructures and on property the licenses grant to each licensee the right to use specified real_property in exchange for a fee the sublicense fees and top sign sublicense fee are similar to rent payments that would be required under a lease therefore the sublicense fees and top sign sublicense fee received pursuant to the sublicense agreements qualify as rents_from_real_property under sec_856 issue sign installation taxpayer has represented that sign installation is provided through independent contractors and is customarily furnished rendered or arranged by similar properties in the geographic market in which property is located taxpayer has also represented that sign installation is rendered for the convenience of the advertisers in addition as part of their fiduciary duties the directors of taxpayer have an obligation to ensure that the vinyl signs are properly produced and installed on the sign superstructures consequently sign installation by taxpayer and its independent contractors will not cause taxpayer’s allocable share of the sublicense fees or the top sign sublicense fee paid to signs l p to be treated as impermissible_tenant_service_income and excluded from rents_from_real_property pursuant to sec_856 issue sponsor fees the sponsorship media and merchandising rights provided to sponsors are not provided to advertisers in connection with the rental of real_property sponsorships are generally available to interested companies and events l p does not offer discounted sponsor fees to advertisers events l p operates a separate_line_of_business related to the event and it keeps separate books_and_records from the property partnership and signs l p taxpayer’s partnership_interest in events l p is held through trs which provides further evidence that this is a separate_line_of_business accordingly the provision of the sponsorship media merchandising and similar rights by events l p to the sponsors will not cause the sublicense fees or the top sign sublicense fee to be treated as other than rents_from_real_property under plr-125828-11 sec_856 because such rights are not services rendered by taxpayer to advertisers in connection with the rental of real_property issue top sign event rights the top sign event rights that are provided in exchange for a portion of the top sign sublicense fee generate impermissible_tenant_service_income under sec_856 as noted above signs l p pays a portion of the top sign sublicense fee to events l p in exchange events l p assumes the obligation to satisfy the top sign event rights the top sign event rights that events l p provides to corporation are deemed provided by trs and investor x as partners of events l p signs l p compensates trs and investor x for the top sign event rights they are deemed to provide by paying events l p of the top sign sublicense fee taxpayer represents that the of the top sign sublicense fee is approximately equal to the fair_market_value of the top sign event rights and is at least percent of events l p ’s direct_cost in providing the top sign event rights the portion of the top sign event rights deemed provided by trs do not generate impermissible_tenant_service_income because they are being provided by a trs as permitted by sec_856 the portion of the top sign event rights deemed provided by investor x do represent impermissible_tenant_service_income property generates income by leasing interior space to tenant and events l p by leasing spaces on the sign superstructures to various advertisers and by leasing the top sign to corporation consistent with revrul_98_60 the entire property constitutes the property for purposes of sec_856 including the sign superstructures the top sign and the interior space leased to tenant and events l p accordingly taxpayer represents that the value of the top sign event rights that are deemed to be provided by investor x falls within the de_minimis one percent basket for noncustomary services provided in sec_856 based on this representation the provision of the top sign event rights will not cause otherwise qualifying_income received or accrued by the taxpayer with respect to property to not be treated as rents_from_real_property issue master license fees taxpayer will acquire a partnership_interest in holding partnership which owns all of the limited_partnership interests in property partnership and signs l p pursuant to sec_1_856-3 taxpayer through holding partnership will be allocated a percentage of the gross_income derived by signs l p from the sublicense fees paid_by the advertisers taxpayer through holding partnership will be allocated the same percentage of the gross_income derived by property partnership from the master license fees paid_by signs l p further taxpayer through holding partnership will be allocated the same percentage of the deduction attributable to signs l p ’s payment plr-125828-11 of the master license fees thus taxpayer would be treated as earning the same gross_income twice accordingly for purposes of determining taxpayer’s gross_income under sec_856 and c taxpayer’s allocable share of the master license fees paid from signs l p to property partnership will be disregarded as an item_of_gross_income to the extent that those amounts do not exceed taxpayer’s allocable share of signs l p ’s deductions attributable to the master license fees paid to property partnership except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely diana imholtz diana imholtz branch chief branch office of associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
